 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-15-00087-PHX-SPL
      Lisa Norton, et al.,
 9                                            )
                                              )
                        Plaintiffs,           )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Joseph M. Arpaio,                       )
12                                            )
13                      Defendants.           )
                                              )
14                                            )

15          Pending before the Court is the parties’ Joint Motion to Continue Trial (Doc. 297),
16   currently scheduled to begin March 17, 2020. The parties make this request based on the
17   expectation of difficulties that may arise related to COVID-19. The motion will be denied.
18          The Court notes that it is, of course, aware of the developing pandemic. At this
19   time, however, there are no current changes to the operation of the United States District
20   Court of Arizona. The Court will therefore follow recommended health and safety
21   protocols, and continue to monitor local and national responses. Accordingly,
22          IT IS ORDERED that the Joint Motion to Continue Trial (Doc. 297) is denied.
23          Dated this 12th day of March, 2020.
24
25
                                                     Honorable Steven P. Logan
26                                                   United States District Judge
27
28
